Title: To Benjamin Franklin from Antoine-Alexis-François Cadet de Vaux, 19 March 1783
From: Cadet de Vaux, Antoine-Alexis
To: Franklin, Benjamin


Monsieur,ce 19 Mars 1783
J’ai passé hier trois heures avec M. Robillard, chevalier de l’ordre du Roi, chirurgien majeur de l’armée francaise en Amérique. Il a Vu votre hémisphere en homme Instruit et me parait avoir rapporté de ce pays là des observations faites pour intéresser le lègislateur du nouveau monde. J’ai présumé que vous le Verriés utilement et Je lui ai proposé de le conduire chès vous, monsieur, un jour de la Semaine prochaine que vous voudriés bien m’Indiquer. M. Robillard a Surtout porte Ses remarques Sur la constitution physique et Sur les choses qui, dans certaines provinces de l’Ameriquè contribuent à l’altérer.
Vous vous doutés bien, Monsieur, que M. Parmentier et moi avons du l’Interroger Sur l’Etat de la boulangerie et nous avons appris, avec quelqu’Etonnement, que les americains en Etaient encore pour la majeure partie au pain azyme. Cet objet Etant digne de Votre attention, Je vous demande la permission d’en conférer avec vous, conjointement avec M. Parmentier, que J’aurai l’honneur de vous prèsenter, le Jour que J’accompagnerai M. Robillard. Le comité de l’Ecole de Boulangerie pourrait entretenir une correspondance avec la Société de Philadelphie Sur les objets d’œconomie Rurale; trop heureux Si ces marques de mon Zele vous Sont agréables.

Je Suis avec un respect profond Monsieur, Votre très humble et très obéissant Serviteur
Cadet DE VauxCenseur Royal, Rue des Gravilliers
 
Notation: Cadet de Vaux Paris 19 Mars 1783
